650 S.W.2d 813 (1983)
John Lee SHEFFIELD, Appellant,
v.
The STATE of Texas, Appellee.
Nos. 262-83, 263-83.
Court of Criminal Appeals of Texas, En Banc.
May 25, 1983.
Charles W. Schiesser, Austin, for appellant.
Margaret Moore, County Atty., and Kenneth R. Oden, Asst. County Atty., Austin, Robert Huttash, State's Atty. and Alfred Walker, Asst. State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted for possession of less than 2 ounces of marihuana and for *814 theft of property having a value greater than $5.00 but less than $20.00. Punishment in each case was assessed at confinement for 45 days. The Austin Court of Appeals affirmed. Sheffield v. State, 647 S.W.2d 413 (Tex.App.  Austin, 1983).
We agree with the Court of Appeals that appellant's convictions should be affirmed. Accordingly, appellant's petition for discretionary review will be refused. As is true in every case, refusal of discretionary review by this Court does not constitute an endorsement or adoption of the reasoning employed by the Court of Appeals.
To prevent any misunderstanding, we take this opportunity to emphasize that the summary refusal of a petition for discretionary review by this Court is of no precedential value. This is true where the petition is refused without opinion, as is the usual practice, as well as where the petition is refused with a brief opinion disavowing the reasoning employed by the Court of Appeals, as in the instant case. The Bench and Bar of the State should not assume that the summary refusal of a petition for discretionary review lends any additional authority to the opinion of the Court of Appeals. Campbell v. State, 647 S.W.2d 660 (Tex.Cr.App.1983).
Appellant's petition for discretionary review is refused.